Per Curiam.
This case comes here on error to a judgment of the court of appeals. The facts out of which the controversy arose, and the issues joined upon which' the cause was tried, are sufficiently set out in the opinion rendered by that court (Jones v. Sullivan, 3 Colo. App. 406), and it will serve no useful purpose to restate them here.
An examination of the record satisfies us that the conclusion reached by the court of appeals is correct. The court below determined the issues joined in favor of defendant, upon conflicting testimony, and its finding as to the weight of the evidence is conclusive upon review. For the reasons given in the opinion of the court of appeals, its judgment is affirmed.

Affirmed.